Case 0:20-cv-60416-AMC Document 97-60 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 60
        Case 0:20-cv-60416-AMC Document 97-60 Entered on FLSD Docket 07/09/2021 Page 2 of 4
 From:                      Abhishek Agrawal (CDM) </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                            (FYDI BOHF23SPDLT)/CN=RECI P1 ENTS/CN=M I     CROSOFT. ONM ICROSOFT.COM-55760-
                            ABHISHEK AGRAWAL (DEVDIV)>
 To:                        Eric Douglas; Neelamadhaba Mahapatro; Rob Lefferts; Girish Chander; Eva Chen; Michael Wilde
 CC:                        Brian Wilcox
 Sent:                      1/26/2021 6:18:55 PM
 Subject:                   RE: New/Additional FY21 Budget ask for IP Evasion prevention




Thanks folks. Iam following further with SONAR side on what is the bare minimum needed and if they can absorb
it all at their end.


From: Eric Douglas <Eric. Douglasmicrosoft.com>
Sent: Tuesday, January 26, 2021 9:38 AM
To: Neelamadhaba Mahapatro <neelmah@microsoft.com>; Abhishek Agrawal (0DM) <abhiag@microsoft.com>;
Rob Lefferts <roble@microsoft.com>; Girish Ohander <gchandermicrosoft.com>; Eva Chen
<evachen@microsoft.com>; Michael Wilde <mwilde@microsoft.com>
Cc: Brian Wilcox <brwilcox@microsoft.com>
Subject: RE: New/Additional FY21 Budget ask for IP Evasion prevention


So it's 500k for this FY and 1M in FY22+?


Idon't think Ihave the budget left in this FY. Will check with susan and get back.


From: Neelamadhaba Mahapatro <neelrnah@rnicrosoft. corn>
Sent: Tuesday, January 26, 2021 8:28 AM
To: Eric Douglas <Eric. Douglasrnicrosoft.corn>; Abhishek Agrawal (0DM) <abhiagrnicrosoft.corn>; Rob
Lefferts <roble@rnicrosoft.corn>; Girish Ohander      <gchander    micro soft. corn>; Eva Chen
<evachen@rnicrosoft. corn>; Michael Wilde <rnwilde@rnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>
Subject: RE: New/Additional FY21 Budget ask for IP Evasion prevention


Michael, do you have FY21 budget that we can cover? Eric, do you have some?


Otherwise, it will be a stretch and we can take it up with Hary if look scompelling.


Thanks
/neel


From: Eric Douglas <Eric. Douglasrnicrosoft.corn>
Sent: Tuesday, January 26, 2021 7:11 AM
To: Abhishek Agrawal (0DM) <abhiagrnicrosoft.corn>; Neelamadhaba Mahapatro <neelrnah@rnicrosoft.corn>;
Rob Lefferts <roble@rnicrosoft.corn>; Girish Ohander <gchanderrnicrosoft.corn>; Eva Chen
<evachen@rnicrosoft. corn>; Michael Wilde <rnwilde@rnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>
Subject: RE: New/Additional FY21 Budget ask for IP Evasion prevention


I'm familiar with proxify and agree it will be very helpful. So in spirit, Iapprove. Not sure how budget realities are
looking, however.       ©


From: Abhishek Agrawal (0DM) <abhiagrnicrosoft.corn>
Sent: Monday, January 25, 2021 7:52 PM
To: Neelamadhaba Mahapatro <neelrnah@rnicrosoft.corn>; Rob Lefferts <roble@rnicrosoft.corn>; Girish


CONFIDENTIAL      -    ATTORNEYS EYES ONLY                                                              MSFT_TOCOO1 11779
     Case 0:20-cv-60416-AMC Document 97-60 Entered on FLSD Docket 07/09/2021 Page 3 of 4
Chander <qchanderrnicrosoft. corn>; Eva Chen <evachen@microsoft.com>; Michael Wilde
<rnwilde@rnicrosoft.com>; Eric Douglas <Eric. Douqlas@rnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>
Subject: RE: New/Additional FY21 Budget ask for IP Evasion prevention


The 3rd party is aservice called proxify which SONAR uses to randomize the IP space through which we visit the
url during sandboxing. Currently, we do it only for Time of click for select scenarios which leads to FNs during mail
flow detections. The plan is to expand it to ALL scenarios.

Here is the FN analysis from SONAR on the impact of geo evasion. 38% of URL FNs was attributed to IP/GEO
evasion and 100% of URL based malware evasion was attributed to IP/GEO evasion




From: Neelamadhaba Mahapatro <neelrnah@rnicrosoft. corn>
Sent: Monday, January 25, 2021 7:44 PM
To: Rob Lefferts <roble@rnicrosoft.corn>; Girish Chander <gchander micro soft. corn>; Abhishek Agrawal (CDM)
<abhiagrnicrosoft.corn>; Eva Chen <evachen@rnicrosoft.corn>; Michael Wilde <rnwilde@rnicrosoft.corn>; Eric
Douglas <Eric. Douglasrnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>
Subject: RE: New/Additional FY21 Budget ask for IP Evasion prevention


Abhisek, what is the    3rd   party service and what does it do or how does it work/help?

Regarding budget    -   in the overall budget number of about 164M, this looks like ameagre amount.

Thanks
/neel


From: Rob Lefferts <roble@rnicrosoft.corn>
Sent: Monday, January 25, 2021 7:32 PM
To: Girish Chander <qchanderrnicrosoft.corn>; Abhishek Agrawal (CDM) <abhiaqrnicrosoft.corn>;
Neelamadhaba Mahapatro <neelrnah@rnicrosoft.corn>; Eva Chen <evachen@rnicrosoft. corn>; Michael Wilde
<rnwilde@rnicrosoft.corn>; Eric Douglas <Eric. Douglasrnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>


CONFIDENTIAL   -   ATTORNEYS EYES ONLY                                                                MSFT_TOCOO1 11780
      Case 0:20-cv-60416-AMC Document 97-60 Entered on FLSD Docket 07/09/2021 Page 4 of 4
Subject: Re: New/Additional FY21 Budget ask for IP Evasion prevention

Ihave certainly seen the escalations that Girish refers to, so I'm excited about this.


Do we have any quant/metrics to back up the expected impact?


thx

From: Girish Chander <gchanderrnicrosoft.corn>
Sent: Monday, January 25, 2021 1:39 PM
To: Abhishek Agrawal (0DM) <abhiag@microsoft.com>; Rob Lefferts <roble@microsoft.com>; Neelamadhaba
Mahapatro <neelmah@microsoft.com>; Eva Chen <evachen@microsoft.com>; Michael Wilde
<mwilde@microsoft.com>; Eric Douglas <Eric. Douglasrnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>
Subject: RE: New/Additional FY21 Budget ask for IP Evasion prevention

This is more for Rob, Neel and Eric to approve, but I'd like to add my 2cents.
Iwould totally like to see this happen. It's worth the effectiveness gains----especially as these evasion tactics only
get broader and amplified. We've seen arecent spate of escalations as well due to this.


From: Abhishek Agrawal (0DM) <abhiagrnicrosoft.corn>
Sent: Monday, January 25, 2021 1:14 PM
To: Rob Lefferts <ro ble@rnicrosoft. corn>; Neelamadhaba Mahapatro <neelrnah@rnicrosoft. corn>; Eva Chen
<evachen@rnicrosoft.corn>; Girish Chander <gchanderrnicrosoft.corn>; Michael Wilde
<rnwilde@rnicrosoft.corn>; Eric Douglas <Eric. Douglasrnicrosoft.corn>
Cc: Brian Wilcox <brwilcox@rnicrosoft.corn>
Subject: New/Additional FY21 Budget ask for IP Evasion prevention
Importance: High

@Rob Lefferts @Neelarnadhaba Mahapatro @Eric Douglas @Girish Chander @Michael Wilde
We are working with SONAR to enable anti-evasion detections. To help accelerate the effectiveness gains in light
of recent customer FN escalations, we are looking to enable it for ALL scenarios for ALL customers instead of
waiting for aML based selection system. The additional 3rd party service budget is expected to be $100K/Month
for next six months to cover ALL customers and ALL scenarios. We will continue to work on COGS tuning through
Co to cap that COGs.

SONAR team is working through budget process to get approval, but in case it does not get approved, Iwill like to
go ahead and get approval on our side to enable us to turn this on right away for our use cases.

If you can provide your approval, Iwill work with Dan and team to coordinate with SONAR folks.

Thanks,
Abhishek




CONFIDENTIAL   -   ATTORNEYS EYES ONLY                                                                 MSFT_TOCOO1 11781
